Citation Nr: 9921089	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from September 
1956 to September 1959.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, denied the 
veteran's claim for service connection for hearing loss.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).


FINDING OF FACT

There is no medical evidence of record suggesting the veteran 
currently has, or ever has had, a hearing disability for VA 
compensation purposes.


CONCLUSION OF LAW

The claim for service connection for hearing loss is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he has a hearing loss as a result of his 
service in the military, from 1956 to 1959, as a "heavy weapons 
infantryman."  He points out that his service in that capacity 
is confirmed by his Department of Defense Form 214 (DD Form 214), 
and he says this obviously suggest he was exposed to excessively 
loud noises during service and sustained acoustic trauma that has 
caused permanent damage to his hearing.

Service connection may be granted for disability due to an injury 
or a disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Impaired hearing is considered by the VA to be a disability when 
the auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A threshold preliminary determination, however, that must be made 
in a case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The initial burden of showing that a 
claim is well grounded-if judged by a fair and impartial 
individual-resides with the veteran; if it is determined that he 
has not satisfied his initial burden of submitting evidence 
sufficient to show that his claim is well grounded, then his 
appeal must be denied, and VA does not have a "duty to assist" 
him in developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. 
App. at 80-81.

In order for a claim for service connection to be well grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of (1) current disability; (2) an in-service injury or disease; 
and (3) a nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and that he still has such a 
condition.  See also 38 C.F.R. § 3.303(d).  Such evidence, 
however, must be medical unless it relates to a condition as to 
which, under the court's case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that continuity of 
symptoma-tology is demonstrated thereafter, and if competent 
evidence relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The veteran has not presented any competent medical evidence 
whatsoever suggesting that he currently has-or ever has had-a 
hearing loss in either ear according to VA standards.  He claims 
that he does, and that he did while in service, but he does not 
have the necessary medical training and expertise to diagnose a 
hearing loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The same is true of his daughters who 
submitted statements on his behalf alleging they have noticed 
problems with his hearing for many years, which, even if true, 
still is not sufficient to show that he actually has a current 
hearing loss disability as required by 38 C.F.R. § 3.385.  This 
requires medical evidence-and not merely his unsupported 
allegations or those of his daughters.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Hence, their 
assertions, alone, without corroborating medical evidence, cannot 
establish the claim as well grounded.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Therefore, inasmuch as there is absolutely no competent medical 
evidence indicating the veteran currently has a hearing loss 
disability-or that he ever has-his claim is not plausible and 
must be denied as not well grounded.  In the absence of competent 
evidence of the claimed disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While it is indeed unfortunate that the veteran's service medical 
records (SMRs) are not available for consideration in his appeal, 
since they apparently were destroyed many years ago in a fire at 
a military records repository located in St. Louis, Missouri, his 
claim fails, not due to the absence of his SMRs, but rather, 
because of the absence of medical evidence of current disability.  
Consequently, contrary to what he may think, his SMRs are not 
dispositive of his appeal.  Furthermore, even if the evidence 
established that the veteran engaged in combat with the enemy 
(which is not clearly shown here), in the absence of evidence of 
a current disability, the somewhat lessened evidentiary burden of 
proof available to combat veterans does not benefit him in 
establishing his claim..  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing the 
evidence pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
June 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he is not prejudiced 
by the Board's decision to deny his claim on the same basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, the 
Board views its (and the RO's) discussion as sufficient to inform 
him of the type of evidence that is necessary to make his claim 
well grounded and warrant full consideration on the merits.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the VA 
has met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, the 
claim for service connection for hearing loss is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

